Citation Nr: 9932133	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  94-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) schedular 
rating for right ear hearing loss disability.

2.  Entitlement to an increased (compensable) schedular 
rating for right ear tympanic membrane perforation with 
otitis media.

3.  Entitlement to an increased (compensable) schedular 
rating for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
November 1969.  The veteran applied for increased ratings for 
the disabilities currently at issue and for post-traumatic 
stress disorder (PTSD) on August 27, 1993.  The Department of 
Veterans Affairs (VA) Regional Office (RO) denied such 
benefits in February 1994, and the veteran filed notices of 
disagreement with respect to each of the claims.  

The RO eventually granted the veteran a 100 percent schedular 
rating for his service-connected PTSD, effective from August 
27,1993.  It advised him that in light of the assignment of 
the total schedular rating for PTSD, his claim for a total 
rating based upon individual unemployability due to service-
connected disabilities did not require adjudication.

In June 1997, the veteran filed claims for VA compensation 
benefits pursuant to 38 C.F.R. §§ 4.29 and 4.30 (1999) in 
light of right ear surgery which was conducted at a VA 
facility in June 1997.  The RO denied such claims and 
notified the veteran of his right to appeal its decisions on 
them within one year thereof in June 1998.  There is no 
indication of record of the commencement of a timely appeal 
on the part of the veteran.  Accordingly, the Board has no 
jurisdiction over this matter.

Service connection is in effect for tinnitus, which is 
evaluated as 10 percent disabling under Diagnostic Code 6260 
(1999).

The veteran timely disagreed with the RO's decision to deny 
him a compensable rating for his service-connected right 
ankle fracture disability.  The RO did not issue a statement 
of the case on matter, however.  Therefore, the issue of an 
increased (compensable) schedular rating for residuals of a 
right ankle fracture is the subject of a remand section of 
this decision, in light of Manlincon v. West, 12 Vet. App. 
238 (1999), which indicates that the Board has jurisdiction 
over an appeal once a notice of disagreement has been 
received.


FINDINGS OF FACT

1. Service connection is in effect for, among other 
disabilities, hearing loss in the right ear.

2. The veteran's right ear hearing loss equates with level I 
hearing loss under 38 C.F.R. § 4.87, Table I (1998).  

3. The evidence documents at best one or two very brief 
instances of right middle ear suppuration between 1993 and 
1998.  There is no current evidence of any discharge from 
the right ear.


CONCLUSIONS OF LAW

1. The schedular criteria for an increased (compensable) 
schedular rating for right ear hearing loss disability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87, Diagnostic Code 6100 (1998).

2. The schedular criteria for an increased (compensable) 
schedular rating for right ear tympanic membrane 
perforation with otitis media have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4, Diagnostic Codes 6200 
(1998 and 1999) and 6211 (1999).  

3. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased ratings for right ear hearing 
loss disability and for his right tympanic membrane 
perforation with otitis media.  In the interest of clarity, 
laws and regulations pertinent to adjudicating increased 
ratings will be set forth first, followed by factual 
backgrounds, disability specific rating criteria, and 
analysis of the claims.

Increased ratings - general considerations

Well-grounded claims for increased ratings are present where, 
as here, it is alleged that service-connected disabilities 
are worse.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Given the well groundedness of the claims, the Board must 
determine whether VA has met its duty to assist the veteran 
with these claims.  The Board concludes that all relevant 
facts have been properly developed with respect to the 
disabilities at issue, and no further assistance to the 
veteran is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  
 
A claim may only be denied on its merits if a preponderance 
of the evidence is against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996).  Under the benefit of the doubt 
doctrine, the veteran's claim must prevail when the evidence 
is in relative equipoise.  Hence, when the record contains an 
approximate balance of evidence both for and against the 
claim, the claim must be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

1.  Entitlement to an increased (compensable) schedular 
rating for right ear hearing loss disability.

Factual background

An October 1969 service medical record shows that right ear 
conductive hearing loss and a perforated right tympanic 
membrane were discovered after an explosion.  

By rating decision dated in December 1984, the RO granted 
service connection for hearing loss in the right ear.  The 
noncompensable evaluation which was assigned has remained in 
effect since September 1984.

On VA audiometric evaluation in June 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
35
45
55
46

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.

On VA audiometric evaluation in November 1993, pure tone 
thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
50
40
40
50
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  It was concluded that the results 
indicated a moderate to moderately severe mixed hearing loss 
in the right ear.  

On VA audiological evaluation in March 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
40
45
85
56

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.

The veteran underwent a right middle ear exploration and 
total ossicular reconstruction during VA hospitalization in 
June 1997.  

On VA audiological evaluation in July 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
40
40
55
50







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  It was reported that the veteran 
had a moderate to severe mixed type hearing loss in the right 
ear, and that there had been no changed in hearing 
sensitivity since March 1997.

On the authorized audiological evaluation in October 1997, 
pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
60
50
45
65
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  It was noted that the veteran had 
a moderate to moderately severe conductive loss of hearing 
sensitivity in the right ear.

Analysis

Out of the audiometric data reported above, the veteran's 
worst puretone threshold average was 56 decibels for the 
frequencies of 1000, 2000, 3000, and 4000 hertz, and his 
worst speech recognition ability was 92 percent.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Using even the worst of the hearing test 
results from the audiometry testing that was performed 
between 1993 and 1997, the veteran's service-connected right 
ear hearing loss equates with a Level I hearing loss per 38 
C.F.R. § 4.87, Table VI (1998), since its puretone threshold 
average is no worse than 56 decibels and its speech 
recognition ability is no worse than 92 percent.  The test 
results thus warrant the assignment of a noncompensable 
rating pursuant to 38 C.F.R. § 4.87, Table VII (1998).

The Board notes that effective June 10, 1999, regulations 
applicable to claims for schedular ratings for service 
connected hearing loss were revised.  64 Fed. Reg. 25206 (May 
11, 1999).  The Court has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, both versions will be considered, Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), and the highest 
rating they warrant will be assigned to the extent that 
effective date regulations do not limit their applicability.  
Rhodan v. West, 12 Vet. App. 55 (1998).

The changes in the regulations have no impact upon the 
outcome of the veteran's claim for a compensable rating for 
his service-connected right ear hearing loss, because the 
regulation changes which took place could only benefit a 
claimant under certain factual patterns which do not exist 
here.  This can be seen from a review the audiometric data of 
record in light of 38 C.F.R. § 4.86 (a) and (b) (1999).  
Therefore, the consideration which the RO afforded the 
veteran's claim [consideration under 38 C.F.R. § 4.87 (1998) 
-- see the supplemental statement of the case mailed to the 
veteran in May 1999] was adequate, and there is no need to 
remand the case, see Edenfield v. Brown, 8 Vet. App. 384 
(1995) (remand not necessary when sufficient consideration 
had been accorded by the RO, namely, where additional 
consideration could not possibly make a difference).  The 
only things that have changed about the only pertinent 
regulations applicable here, Tables VI and VII, is that they 
have been redesignated from 38 C.F.R. § 4.87, Table VI and 
VII (1998), to 38 C.F.R. § 4.85, Tables VI and VII (1999), 
without any substantive effect as concern the facts of the 
case.

The benefit of the doubt doctrine does not apply, and 
38 C.F.R. § 4.7 applies unfavorably, as the evidence 
preponderates against the claim.  38 U.S.C.A. § 5107; 
Gilbert; Alemany.

The Board notes that while the veteran's hearing loss might 
have become "worse" during the rating period, as perceived 
by him, and as suggested by a comparison of his earlier 
puretone threshold averages with those more recently, the 
level of hearing loss shown still warrants a noncompensable 
rating under the schedule.

2.  Entitlement to an increased (compensable) schedular 
rating for right ear tympanic membrane perforation with 
otitis media.

Factual background

An October 1969 service medical record indicates that the 
veteran was exposed to an explosion in service, and that he 
developed a ruptured right tympanic membrane with otorrhea.  
Clinically, he had a large perforation with purulent 
discharge present, and it was felt that he might have a 
cholesteatoma.  However, this could not be proven.  
Innervation of the external canal was intact.  

In a rating decision dated in December 1984, the RO, based on 
the evidence from the service medical records, granted 
service connection for tympanic perforation of the right ear, 
with otitis media, and assigned a noncompensable evaluation 
under Diagnostic Code 6211, effective September 1984.  This 
evaluation has remained in effect since that time.

During an October 1993 VA examination, the veteran related a 
history of a discharge from his right ear, with surgery in 
1984.  On examination, the right ear had evidence of a 
mastoidectomy with complete loss of the posterior wall of the 
external auditory canal with a small piece of tympanic 
membrane which was visible at about 4 o'clock.  The anatomy 
was distorted to where the underlying tympanum could not be 
visualized.  The diagnostic impressions were total loss of 
hearing, by the veteran's history, in the right ear, 
secondary to infection and destruction of the inner ear, and 
questionable cholesteatoma in the right ear.  

On VA examination in March 1997, clinically, the veteran had 
a small, dry perforation of his right tympanic membrane.  
There was no discharge noted.  The right canal was wide and 
the anatomy of the canal and tympanic membrane were 
distorted.  The pertinent diagnoses were history of blast 
injury resulting in perforation of the right eardrum; 
chondromalacia otitis media and status post history of right 
radical mastoidectomy.  

On VA evaluation in April 1997, the veteran had a moderate 
right ear infection.  Ear drops and Cortisporin for ten days 
were prescribed.  

The veteran underwent surgery by VA in June 1997 for right 
middle ear exploration and total ossicular replacement 
prosthesis placement, because he had a maximal right 
conductive gap in his auditory canal wall down the ear with 
an aerated middle ear and a good, intact tympanic membrane.  
During the surgical exploration, the middle ear was fully 
aerated with no evidence of diseased mucosa.

In July 1997, VA performed a right middle ear exploration 
with total ossicular replacement prosthesis removal, and a 
tympanoplasty with cartilage graft over the round window.  
The indication for the operation was that the replacement 
prosthesis was malrotated.  Before, during, and after 
surgery, no suppuration was noted.  

On VA examination in October 1997, the veteran stated that 
about two or three years beforehand, he had been to the Audie 
L. Murphy Memorial Veterans Hospital for a right ear 
infection, and that at that time, physicians there cleaned 
out debris and a cholesteatoma from his right ear.  He also 
described the two operations performed earlier in 1997.  He 
indicated that the operations stopped the infection.  On 
physical examination, there was a surgically reduced mastoid.  
The external canal  had been enlarged to 4-5 times its normal 
size with easy access to the tympanic membrane, which was 
very glistened.  Light reflex was preserved all the way 
through.  The anatomy was distorted and there was no evidence 
of a malar.  No perforation or retraction was noted.  There 
was no right ear infection present.  The pertinent diagnostic 
impression was chronic, recurring otitis media, status post 
excision of cholesteatoma, ossicular prosthesis inserted with 
removal of prosthesis because of displacement.  

On clinical evaluation during VA hospitalization in December 
1997, it was noted that a tympanoplasty had been performed to 
close the middle ear cavity.  

When hospitalized by the VA for unrelated complaints in July 
1998, clinically, the veteran's right tympanic membrane was 
clear.  The right canal had increased diameter and the 
ossicles were not visible.  No suppuration was reported.  

Pertinent law and regulations

Where a new law or regulation becomes effective after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, both versions of 
the law must be considered, unless Congress indicates 
otherwise or permits the Secretary to indicate otherwise and 
the Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Rhodan 
v. West, 12 Vet. App. 55 (1998).  During the course of this 
claim, Diagnostic Code 6200 changed, see 64 Fed. Reg. 25210 
(May 11, 1999) and 38 C.F.R. Part 4, Diagnostic Code 6200 
(1999), and the Secretary made its effective date June 10, 
1999.  Therefore, it is applicable from June 10, 1999 forward 
and must be considered.  Marcoux; Karnas; Rhodan.  Both the 
old and the new version are set forth immediately below.  
Diagnostic Code 6211 has not changed, so it is cited as 
indicated.

38 C.F.R. Part 4, Diagnostic Code 6200 (1998) Otitis media, 
suppurative, chronic:  
During the course of the suppurative 
process.................................10 percent
Note:  To be combined with ratings for loss of hearing.

38 C.F.R. Part 4, Diagnostic Code 6211 (1999) Tympanic 
membrane, perforation 
	of:.....................................................
.....................................noncompensable

38 C.F.R. Part 4, Diagnostic Code 6200 (1999) Chronic 
suppurative otitis media, 	mastoiditis, or cholesteatoma 
(or any combination):
	During suppuration, or with aural 
polyps.........................................10 percent
NOTE: Evaluate hearing impairment, and complications 
such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss of skull, separately.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

Analysis

Diagnostic Code 6211, for tympanic membrane perforation, has 
not changed.  Under it, no more than a noncompensable rating 
is assignable, however.  The only evaluation assignable for a 
tympanic membrane perforation under Diagnostic Code 6211 is a 
noncompensable one.  38 C.F.R. Part 4, Diagnostic Code 6211 
(1999).

Under the old Diagnostic Code 6200 (1998), a 10 percent 
rating is not warranted, as no significant suppuration has 
been demonstrated.  The only clinical evidence of a right ear 
infection which is of record is the April 1997 VA evaluation 
report, which indicates that treatment was to take place for 
less than half a month out of this multi-year rating period.  
This report in relationship to the other evidence of record 
and the claim as a whole depicts an infection of a very brief 
duration, and the veteran has been found to be normal at all 
other times.  Assuming there was suppuration found at that 
time, and assuming even further that in about 1994 or 1995, 
the veteran had one other very brief infection, possibly with 
suppuration, as intimated by the history the veteran supplied 
at the time of the October 1997 VA examination, this is not 
the type of situation which warrants an increased rating.  
The veteran has been without suppuration for all but a very 
minute amount of time (less than half of a month according to 
the medical evidence), and the disability is rated based upon 
suppuration.  None is currently shown.

Under the new Diagnostic Code 6200 (1999), since there has 
been no significant suppuration and there is none currently, 
and no aural polyps have been shown, and since hearing 
impairment and tinnitus are being evaluated separately, and 
since labyrinthitis, facial nerve paralysis, and bone loss of 
skull have not been diagnosed, a 10 percent rating is not 
warranted.  

38 C.F.R. §§ 4.7 and 4.31 apply and result in the 
noncompensable rating assigned for right ear tympanic 
membrane perforation with otitis media, as zero percent 
disability is most nearly approximated.  The benefit of the 
doubt doctrine does not apply, as the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert; 
Alemany.  

Additional matter

The Board notes that the RO did not review the veteran's 
claim in light of the rating schedule amendments which became 
effective on June 10, 1999.  In Bernard v. Brown, 4 Vet. App. 
384 (1993), the United States Court of Appeals for Veterans 
Claims held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to address 
the question at a hearing, and whether the claimant has been 
prejudiced by being denied those opportunities.  The Board 
notes that there is ample evidence of record, up until 1998, 
and none of it supports the claim in light of the new 
Diagnostic Code criteria.  Moreover, as previously stated, 
application of the new regulation does not result in an 
increased evaluation for the service-connected right ear 
tympanic membrane perforation with otitis media for the 
veteran.  Therefore, the veteran has not been prejudiced and 
has been accorded sufficient due process considerations.  
Bernard.


ORDER

Entitlement to an increased (compensable) schedular rating 
for right ear hearing loss disability is denied.

Entitlement to an increased (compensable) schedular rating 
for right ear tympanic membrane perforation with otitis media 
is denied.


REMAND

3.  Entitlement to an increased (compensable) schedular 
rating for residuals of a right ankle fracture.

The statement received from the veteran in April 1994 
constitutes a timely notice of disagreement as to the RO's 
February 1994 denial of an increased (compensable) schedular 
rating for residuals of a right ankle fracture, as it 
expresses a desire to contest that decision within a year of 
being informed of it.  38 C.F.R.  §§ 20.201, 20.302 (1999).

The filing of a notice of disagreement is sufficient to 
confer appellate jurisdiction to the Board.  Since the 
veteran timely disagreed with the RO's decision, the Board 
has jurisdiction, and so the Board must remand the matter so 
that the RO issues a Statement of the Case.  Manlincon, 12 
Vet. App. 238. 

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should again review the veteran's 
claim for an increased (compensable) 
schedular rating for residuals of a 
right ankle fracture.  If its action 
remains adverse to the veteran, it shall 
issue him a statement of the case on the 
matter, in compliance with 
38 U.S.C.A. § 7105 (West 1991).  The 
veteran should be given notice of, and 
appropriate opportunity to exercise, his 
appeal perfection rights.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to this 
issue.  The Board notes that RO compliance with this remand 
is not discretionary, and that if the veteran ultimately 
perfects an appeal of this issue and the RO has failed to 
comply with the terms of this remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

While this case is in remand status, the veteran may submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	James R. Siegel
Acting Member, Board of Veterans' Appeals

 

